In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                                 _________________
                                  NO. 09-12-00305-CR
                                 _________________

                       JOHN CURTIS DEWBERRY, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee



                     On Appeal from the Criminal District Court
                             Jefferson County, Texas
                              Trial Cause No. 68937


                             MEMORANDUM OPINION

       John Curtis Dewberry has filed a motion to dismiss his appeal. See Tex. R. App.

P. 42.2. A request to dismiss the appeal is signed by appellant personally and joined by

counsel of record. No opinion has issued in this appeal. The motion is granted, and the

appeal is therefore dismissed.

       APPEAL DISMISSED.

                                                      ___________________________
                                                             CHARLES KREGER
                                                                  Justice
Opinion Delivered December 5, 2012
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.

                                           1